Citation Nr: 0413911	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-10 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an effective date prior to August 10, 1992, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder.

Entitlement to service connection for gastric ulcer with 
hiatal hernia and reflux on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to August 
1954 in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision issued by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the June 1998 decision, the RO 
awarded the veteran a 100 percent evaluation for his service-
connected PTSD, effective August 10, 1992, the date of his 
claim.  The veteran subsequently perfected an appeal of that 
decision challenging the assigned effective date.  

In a decision dated in December 2002, the Board denied the 
veteran's claim for an earlier effective date.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's decision and remanded the case to the Board for 
further adjudication pursuant to an Order of the Court in 
response to a Joint Motion to Remand filed by the Secretary.  
This Remand is rendered pursuant to the Order and the 
instructions contained in the Joint Motion to Remand.

In May 2002, the veteran testified before the undersigned at 
a hearing at the RO.  A transcript of that hearing has been 
associated with the claims folder.  As the hearing transcript 
reflects, the issue of entitlement to service connection for 
gastric ulcer with hiatal hernia and reflux, on either a 
direct or secondary basis, was developed for appellate 
review.  The Board ordered additional development of the 
evidence and, thereafter, remanded this issue in October 2003 
for RO consideration of such evidence.  It is unclear from 
the claims file as currently constituted what action, if any, 
has been taken to comply with the remand directives.  In the 
event that such action has not been completed, or a favorable 
decision rendered, the RO is instructed to comply with that 
remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the July 2003, Joint Motion to Vacate and Remand, the 
parties assert that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)), have not been met.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Specifically, VA must notify the veteran of the relative 
responsibilities of the veteran and VA in developing the 
evidence necessary to substantiate his claim, and inform the 
veteran of the need to submit any evidence in his or her 
possession that pertains to his claim.  Pelegrini v. 
Principi, 17 Vet. App. 412, 422 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the veteran was awarded a total rating 
by rating decision of June 1998, prior to the enactment of 
the VCAA, and perfected his appeal challenging the effective 
date of that award later that year, prior to the enactment of 
the VCAA.  As a result, no VCAA notification was sent to the 
veteran regarding his claim for an earlier effective date for 
his award of a total rating for PTSD.  

Accordingly, in keeping with the VCAA and the terms of the 
Joint Motion to Vacate and Remand, this case is remanded for 
the following action:

1.  The RO should provide the veteran 
with VCAA notice in accordance with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Pelegrini v. Principi, 17 Vet. App. 412, 
422, (2004).  Specifically, the veteran 
must be notified of the following:  

a)	The evidence necessary to 
substantiate his claim for an 
effective date prior to August 
10, 1992, for the award of a 100 
percent rating for PTSD;

b)	What evidence, if any, VA will 
obtain and what evidence, if any, 
he must obtain; and that

c)	He must submit any evidence in his 
possession that pertains to his claim.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue(s) on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


